Citation Nr: 0517315	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of hemorrhagic fever with hypertension, retinal 
arteriosclerosis, renal impairment, and inability to 
concentrate urine.  

2.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound to the right mandible.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Montgomery, Alabama.  In May 2004, the Board 
remanded the case for additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's service-connected residuals of hemorrhagic 
fever with retinal arteriosclerosis, renal impairment, and 
inability to concentrate urine are presently manifested by 
elevated BUN of 35 mg/dl, elevated creatinine of 1.6 mg/dl, 
renal insufficiency, microalbuminuria, and peripheral edema, 
without evidence of ophthalmologic residuals due to 
hemorrhagic fever.

3.  The medical evidence demonstrates the veteran's service-
connected residual hypertension is presently manifested by a 
requirement of continuous medication, without evidence of 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.

4.  The medical evidence demonstrates the veteran's long-
standing service-connected hypertension was a significant 
contributing factor in his development of coronary artery 
disease; this disorder is presently manifested by a 
requirement of continuous medication, without evidence of 
cardiac hypertrophy, dilation on echocardiogram, or left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.

5.  The veteran's service-connected residuals of a shell 
fragment wound to the right mandible is presently manifested 
by no present impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent, but no higher, for the 
residuals of hemorrhagic fever with retinal arteriosclerosis, 
renal impairment, and inability to concentrate urine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.115b, Diagnostic Code 7502 (2004).

2.  The criteria for a separate 10 percent rating, but no 
higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic 
Code 7101 (2004).

3.  The criteria for a separate 10 percent rating, but no 
higher, for coronary artery disease have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.104, Diagnostic Code 7005 (2004).

4.  The criteria for compensable rating for the residuals of 
a shell fragment wound to the right mandible have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.150, Diagnostic Code 9904 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in July 2003.  
He was provided additional notice and requested to provide 
any evidence his possession that pertains to the claims by 
correspondence dated in June 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notices were provided prior 
to the transfer and certification of the veteran's case to 
the Board.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records have been requested or obtained.  The Board finds 
further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in December 2000 and June 2004.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  The United States Court of Appeals 
for Veterans Claims (Court) has held that separate rating may 
be assigned without violating the prohibition against 
pyramiding when distinguishable disorders do not constitute 
the same disability or symptom manifestations.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

Residuals of Hemorrhagic Fever with Hypertension, Retinal 
Arteriosclerosis, Renal Impairment, and Inability to 
Concentrate Urine
Factual Background

Service medical records show that in July 1952 the veteran 
was hospitalized and treated for hemorrhagic fever, with 
residual renal impairment and an inability to properly 
concentrate urine, and benign essential hypertension of 
undetermined cause.  Hospital records dated in October 1952 
noted that on September 19, 1952, his blood pressure was 
170/110 and had remained elevated since then.

VA examination in March 1953 found no evident residuals of 
hemorrhagic fever.  The veteran's present complaints included 
dizzy spells and headaches.  Blood pressure findings were 
138/95-85.  

VA hospital examination and observation from April 28, 1953, 
to May 29, 1953, noted the veteran was well developed, well 
nourished, and did not appear acutely or chronically ill.  
The retinal arteries revealed more silver streaking than 
expected for his age.  His blood pressure was 130/90 upon 
examination, but during hospitalization fluctuated between 
146/90 and 124/70.  The diagnoses included post hemorrhagic 
fever, mild hypertension, mild retinal arteriosclerosis, and 
renal impairment with an inability to concentrate urine.  

In a July 1953 rating decision service connection was 
established for post hemorrhagic fever with residuals of 
hypertension, retinal arteriosclerosis, and renal impairment 
with an inability to concentrate urine.  A 30 percent 
disability rating was assigned under Diagnostic Code 7502.  

Private medical correspondence noted the veteran had been 
examined in March 1956.  It was noted there was no evidence 
of cardiac murmur or enlargement nor extensive vascular 
pathology of the limbs.  Blood pressure readings were 
consistently elevated at 150/90.  The physician's impression 
was that the veteran had definite cardiorenal pathology that 
could be residual to his infection in Korea in 1952.

VA examination in May 1956 noted the veteran complained of 
occasional blind and dizzy spells and headaches.  Blood 
pressure readings were 156/100, sitting, 150/92, recumbent, 
150/110, standing, 158/104, sitting after exercise, and 
160/106, two minutes after exercise.  The diagnoses included 
mild hypertensive vascular disease.

During VA genitourinary examination in December 2000 the 
veteran complained of occasional bladder and kidney 
infections, but had no known nephritis problems for the past 
four to five years.  Blood pressure findings were 118/51.  
The diagnoses included history of nephritis with a normal 
ultrasound, unspecified essential hypertension, and senile 
nucleus sclerosis.

VA ophthalmology examination in December 2000 included 
diagnoses of retinal detachment, presbyopia, hyperopic, 
nuclear sclerotic type of cataracts, diabetes with floaters.  
It was noted his detachment was probably related to diabetes.  

VA medical records show blood pressure findings of 153/75 in 
January 2000, 149/77 in July 2000, 126/69 in November 2000, 
140/71 in November 2000, 122/56 in February 2002, and 158/71 
in September 2002.  The diagnoses included hypertension, 
controlled with medication, coronary artery disease, and 
status post coronary artery bypass grafting on medication.  

Private medical records dated in August 2002 noted a 
computerized tomography (CT) scan of the abdomen revealed an 
irregular renal cortical margins without suspicion for true 
mass lesion.  

On VA examination in June 2004 the veteran reported a history 
of tiredness and swelling of the legs.  He stated he used 
heart medication and that his heart was enlarged.  The 
examiner noted the veteran took medication including for 
heart and hypertension disorders.  His blood pressure was 
147/57 and other readings included 147/57, sitting, 150/72, 
lying, and 141/65, standing.  Laboratory findings included 
elevated BUN of 35 mg/dl and elevated creatinine of 1.6 
mg/dl.  X-rays revealed heart size within normal limits.  An 
echocardiogram revealed mild aortic sclerosis with mild 
stenosis and insufficiency, excellent left ventricle systolic 
function and wall motion, faint mitral annular calcification, 
and left ventricle ejection fraction of 68 percent.  The 
diagnoses included residuals of hemorrhagic fever with 
hypertension, retinal arteriosclerosis, renal impairment, and 
inability to concentrate urine.  The examiner noted that the 
veteran was taking anti-hypertensive medication and his blood 
pressure was fairly well controlled.  He had elevated BUN and 
creatinine and renal insufficiency.  There was 
microalbuminuria and peripheral edema.  The examiner stated, 
erroneously, that the veteran's coronary artery disease had 
been service connected, but also noted that his severe 
hypertension had been a significant contributing risk factor.

VA ophthalmology examination in June 2004 found no present 
residuals of hemorrhagic fever.  The examiner also noted that 
it was unlikely the veteran's previous retinal detachment was 
related to any trauma during service.

Analysis

The Rating Schedule provides ratings for chronic nephritis, 
as renal dysfunction, with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
Diagnostic Code 7101 (0 percent); with constant albumin or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101 (30 percent); 
with constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101 (60 percent); 
with persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion (80 percent); and for renal 
dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decease function of 
kidney or other organ systems, especially cardiovascular (100 
percent).  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7502 
(2004).

The Rating Schedule provides ratings for hypertension when 
diastolic pressure is predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more, or as a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control (10 percent); when 
diastolic pressure is predominantly 110 or more, or if 
systolic pressure is predominantly 200 or more (20 percent); 
when diastolic pressure is predominantly 120 or more (40 
percent); and when diastolic pressure is predominantly 130 or 
more (60 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2004).

The Rating Schedule also provides ratings for 
arteriosclerotic heart disease (coronary artery disease) for 
workload of greater than 7 metabolic equivalents (METs) but 
no greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required (10 
percent); for workload of greater than 5 METs but not greater 
than 7 METs demonstrates dyspnea, fatigue, angina, dizziness 
or syncope, or shows evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray (30 
percent); for a veteran who demonstrates more than one 
episode of acute congestive heart failure in the past year or 
who demonstrates dyspnea, fatigue, angina, dizziness or 
syncope upon a workload of greater than 3 METs but not 
greater than 5 METs, or for left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent (60 percent); and 
for a veteran who suffers from chronic congestive heart 
failure or demonstrates dyspnea, fatigue, angina, dizziness, 
or syncope upon a workload of 3 METs or less, or shows left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent (100 percent).  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2004).

In this case, the Board notes the veteran's service-connected 
residuals of hemorrhagic fever have been rated 30 percent 
disabling under the criteria of Diagnostic Code 7502 
effective from February 1, 1953.  The evidence demonstrates 
the veteran's service-connected residuals of hemorrhagic 
fever with retinal arteriosclerosis, renal impairment, and 
inability to concentrate urine are presently manifested by 
elevated BUN of 35 mg/dl, elevated creatinine of 1.6 mg/dl, 
renal insufficiency, microalbuminuria, and peripheral edema.  
There is no evidence of persistent edema and albuminuria with 
BUN 40 to 80mg%, creatinine 4 to 8mg%, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion, or ophthalmologic residuals 
due to hemorrhagic fever.  Therefore, the Board finds an 
increased 60 percent rating, but no higher, is warranted for 
renal dysfunction under the criteria of Diagnostic Code 7502.

The Board also notes that hypertension was included as a 
residual of hemorrhagic fever in the July 1953 rating 
decision establishing service connection.  The medical 
evidence now demonstrates the veteran's hypertension requires 
continuous medication.  There is, however, no evidence of 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Therefore, the Board 
finds entitlement to a separate 10 percent rating, but no 
higher, is warranted for hypertension under the criteria of 
Diagnostic Code 7101.

The Board further finds that the medical evidence 
demonstrates the veteran's long-standing service-connected 
hypertension was a significant contributing factor in his 
development of coronary artery disease.  This disorder is 
presently manifested by a requirement of continuous 
medication, without any evidence of cardiac hypertrophy, 
dilation on electrocardiogram, or a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
VBA's Adjudication Procedure Manual (M21-1) provides that if 
arteriosclerotic manifestations are diagnosed in a veteran 
who presents a service-connected hypertension, hold him/her 
to be service connected through his/her relationship to the 
hypertension.  See M21-1, Part VI, Chapter 11, subchap. V, 
para. 11.18(c)(2).  Therefore, the Board finds entitlement to 
a separate 10 percent rating, but no higher, is warranted for 
coronary artery disease under the criteria of Diagnostic Code 
7005.

Residuals of a Shell Fragment Wound to the Right Mandible
Factual Background

Service medical records show that in January 1952 the veteran 
sustained a penetrating shell fragment wound to the right 
cheek when a grenade accidentally exploded.  Records show the 
wound was debrided and sutured with local anesthesia.  X-rays 
revealed one metallic foreign body superficially to the right 
side of the face at the angle of the mandible.  Hospital 
records dated in October 1952 noted the veteran sustained a 
shrapnel wound to the right jaw, anterior to the right ear, 
with no broken bones in January 1951.

VA examination in March 1953 found fragment wound scars to 
the right neck and jaw with no residuals and no retained 
foreign bodies.  The examiner noted a very small, 
unnoticeable, one inch scar anterior to the right ear.  There 
was no soft tissue or bone damage.  No scar was evident to 
the right neck and there was no palpable material.  

VA hospital examination and observation from April 28, 1953, 
to May 29, 1953, noted the veteran was well developed, well 
nourished, and did not appear acutely or chronically ill.  
There were no gross deformities to the head or neck.  The 
diagnoses included minute metallic foreign body to the outer 
aspect of the right ramus of the mandible.  X-rays revealed a 
minute metallic foreign body to the outer aspect of the right 
ramus of the mandible and another posterior to the right 
mastoid process.  No other changes were noted.

In a July 1953 rating decision service connection was 
established for a healed gunshot wound to the mandible.  A 
zero percent disability rating was assigned, but no 
diagnostic code was identified.  

A January 2002 VA dental examination report noted the veteran 
stated that nothing happen to him in service to warrant a 
dental evaluation.  No examination was apparently conducted.

VA dental examination in June 2004 noted the veteran 
sustained a shrapnel injury to the right jaw in 1952.  X-rays 
revealed generalized bone loss to the maxilla and mandible.  
The diagnoses included status post shrapnel injury with no 
impairment.

VA neurology examination in June 2004 noted the veteran 
denied dental, chewing, or masticatory problems.  The 
examiner noted there was no evidence of deformity or 
tenderness to the facial or mandibular areas.  An X-ray of 
the mandible revealed a previous fracture with extensive 
surgical involvement especially along the right side with 
some shrapnel within the soft tissue.  

Analysis

The Rating Schedule provides ratings for malunion of the 
mandible with slight displacement (0 percent), moderate 
displacement (10 percent), or severe displacement 
(20 percent).  38 C.F.R. § 4.150 (West 2002), Diagnostic Code 
9904 (2004).  It is noted that the rating is dependent on the 
degree of motion and relative loss of masticatory function.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a shell fragment 
wound to the right mandible is presently manifested by status 
post shrapnel injury with no impairment.  There is no 
evidence of a painful superficial scar, limitation of motion, 
or muscle injury related to the service-connected disability 
as to warrant a compensable rating under alternative rating 
criteria.  Therefore, the veteran's claim for entitlement to 
a compensable rating for the residuals of a shell fragment 
wound to the right mandible must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claims for any 
higher or additional separate ratings.


ORDER

Entitlement to a 60 percent rating, but no higher, for the 
residuals of hemorrhagic fever with retinal arteriosclerosis, 
renal impairment, and inability to concentrate urine is 
granted, subject to the regulations governing the payment of 
monetary awards.

A separate 10 percent disability rating, but no higher, for 
service-connected hypertension is granted, subject to the 
regulations governing the payment of monetary awards.

A separate 10 percent disability rating, but no higher, for 
coronary artery disease secondary to service-connected 
hypertension is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to a compensable rating for the residuals of a 
shell fragment wound to the right mandible is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


